           Case 1:21-cv-00061-DAD-SAB Document 10 Filed 03/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   JASON L. AMICO,                                     No. 1:21-cv-00061-NONE-SAB (PC)

12                  Plaintiff,                           ORDER ADOPTINF FINDINGS AND
                                                         RECOMMENDATIONS, AND DISMISSING
13            v.                                         ACTION

14   ROBERT MILLER,                                      (Doc. No. 9)

15                  Defendants.

16

17          Jason L. Amico (“Plaintiff”), a state prisoner proceeding pro se and in forma pauperis,

18 filed this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United

19 States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On February 11, 2021, the assigned magistrate judge issued findings and

21 recommendations recommending that this action be dismissed as frivolous. (Doc No. 9.) The

22 findings and recommendations were served on plaintiff and contained notice that objections were

23 due within thirty (30) days. (Id. at 6.) No objections were filed and the time to do so has

24 expired.

25          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted

26 a de novo review of the case. Having carefully reviewed the entire file, the court concludes that
27 the magistrate judge’s findings and recommendations are supported by the record and by proper

28 analysis.


                                                     1
        Case 1:21-cv-00061-DAD-SAB Document 10 Filed 03/25/21 Page 2 of 2


 1       Accordingly,

 2       1.    The findings and recommendations issued on February 11, 2021 (Doc. No. 9), are

 3             adopted in full; and

 4       2.    This action is dismissed as frivolous.

 5 IT IS SO ORDERED.

 6
      Dated:   March 24, 2021
 7                                                   UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                 2
